Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-11, 14, 19, and 28-31 were canceled. 
Claims 37-44 were added.
Claims 1-9, 12-13, 15-18, 20-27, and 32-44 are pending.
Claims 15-18 and 23-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 August 2020.
Claims 1-9, 12-13, 20-22, 27 and 32-44 are under consideration. 

Withdrawn Rejections
Objections of claims 2-7, 12-13, 20-22, 27 and 32-36 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Maintained / New Rejections Necessitated by Claim Amendment 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the antibody or antigen-binding fragment thereof” in line 42 and 46 should read “the antibody or the antigen-binding fragment thereof”. Appropriate correction is required.

(s) 8-9 is/are objected to because of the following informalities: “The antibody of claim 1” should read “The antibody or the antigen-binding fragment thereof of claim 1”. Appropriate correction is required.

Claim(s) 37 is/are objected to because of the following informalities: there must be conjunction between VH-CDR2 and VH-CDR3.  Appropriate correction is required.

Claim(s) 37 is/are objected to because of the following informalities: “wherein the antibody or antigen-binding fragment thereof does not bind to claudin 18.1 expressed on non-cancerous lung cells” should read “wherein the antibody or the antigen-binding fragment thereof does not bind to claudin 18.1 expressed on non-cancerous lung cells”. Appropriate correction is required.

Claim(s) 41 is/are objected to because of the following informalities: there must be conjunction between subpart (a) and subpart (b) in line 16. Appropriate correction is required.

Claim(s) 41 is/are objected to because of the following informalities: “Tyr at 46” in line 13 should read “Tyr at position 46”.  Same applies to Thr at 49, Asn at 71, Thr at 74, Gly at 75, Ser at 77, Val at 114, Leu at 119, and Phe at 121.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “small amino acid”, “small, polar amino acid”, and “small, hydrophobic amino acid”. Instant specification defines acidic amino acid, basic amino acid, non-polar amino acid, uncharged polar amino acid, and aromatic amino acid on page 41, but the instant specification does not define “small amino acid”, “small, polar amino acid”, and “small, hydrophobic amino acid”. Therefore, it is unclear which amino acid is “small amino acid”, “small, polar amino acid”, and “small, hydrophobic amino acid”.

Response to Arguments
In the reply filed on 30 November 2021, Applicant argued “In this case, a person having ordinary skill in the art would understand the meaning of the terms "small amino acid," "small, polar amino acid," and "small, hydrophobic amino acid" at least because classifications of amino acids by physico-chemical properties was well-known at the 
However, Pommie et al (J. Mol. Recognit. 2004; 17:17-32; PTO-892) teaches valine as medium amino acid category (Table 1, page 19). Since different prior art classifies same amino acid in the different category, it is unclear whether the amino acid is small amino acid or not. Therefore, it is suggested that Applicant use specific amino acid name in place of small amino acid, small polar amino acid, and small hydrophobic amino acid.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-9, 12-13, 20 and 32-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  This is a “written description” rejection.
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are 
Claim Analysis
The instant claims are directed to a genus of an antibody or antigen-binding fragment thereof which (i) binds to a peptide having the amino acid sequence TEDEVQSYPSKHDYV (SEQ ID NO: 5) or EVQSYPSKHDYV (SEQ ID NO: 6) and/or (ii) binds to claudin 18.2 (CLDN18.2), wherein said antibody or antigen-binding fragment thereof binds to CLDN18.2 by binding at least to an epitope within CLDN18.2 having the amino acid sequence TEDEVQSYPSKHDYV (SEQ ID NO: 5) or EVQSYPSKHDYV (SEQ ID NO: 6); wherein the antibody or antigen-binding fragment thereof comprises (i) 0C for 10 min and incubating overnight at 4 0C with 0.2 to 0.5 pg/ml of the antibody or antigen-binding fragment thereof.
Since instant claims recites an amino acid substitution variant, the instant claims encompass huge number of species antibodies having different CDR sequences.  A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed two species antibodies muAb 43-14A and muAb 35-22A (examples 1-9 and figure 3). The only two species antibodies disclosed by the instant specification cannot be considered as “a representative number of species falling within the scope of genus of antibodies encompassing numerous species antibodies comprising distinct CDR sequences” as claimed in the instant claims. Furthermore, since the instant claims recites an amino acid substitution variant, the instant specification does not provide “structural features 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with amino acid substitutions within CDR sequences as defined by instant claims without defining specific sequences for all six CDRs for heavy and light chain variable regions.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to a peptide having the amino acid sequence SEQ ID NO: 5 or 6 without defining specific sequences for 6 CDRs required for the specific binding to the antigen.

The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
Applicant's arguments filed on 30 November 2021 have been fully considered but they are not persuasive. 
Applicant argued “Applicants submit that the present specification discloses a representative number of species falling within the scope of the genus and ample structural and functional features that provide evidence of possession. 
First, the present specification demonstrates possession of particular exemplary antibodies that (i) bind to a peptide having the amino acid sequence TEDEVQSYPSKHDYV (SEQ ID NO: 5) or EVQSYPSKHDYV (SEQ ID NO: 6) and/or (ii) bind to CLDN18.2 by binding at least to an epitope within CLDN18.2 having the amino acid sequence TEDEVQSYPSKHDYV (SEQ ID NO: 5) or EVQSYPSKHDYV (SEQ ID NO: 6). 

As can be seen from the alignment above, the residues at positions 2, 5, 6, and 8 of HC CDR1 differ between H-43-14A_2 and H-35-22A_1 and, therefore, may be suitable for replacement by another amino acid having similar properties. Similarly, the residues at positions 2, 3, 5, 6, 7, and 8 of HC CDR2 differ between H-43-14A_2 and H-35-22A_1 and, therefore, may be suitable for replacement by another amino acid having similar properties. Likewise, the residues at positions 2 and 3 of LC CDR2 differ between LN-43-14A_ and LN-35-22A_ and, therefore, may be suitable for replacement by another amino acid having similar properties. And, finally, the residues at positions 1, 3, 4, 6, and 8 of LC CDR3 differ between LN-43-14A_ and LN-35-22A_ and, therefore, may be suitable for replacement by another amino acid having similar properties. 

However, instant claims claim huge number of species antibodies with variations in the CDR sequences. Therefore, the only two species antibodies disclosed by the instant specification cannot be considered as a representative number of species falling within the scope of the claimed genus. Furthermore, instant specification does not disclose “structural features common to the members of the genus” (e.g. 6 CDR sequences). Instant claim 1 encompasses numerous species antibodies with distinct CDR sequences because of the amino acid variations in the CDR sequences. Thus the instant specification does not provide adequate written description for the instant claims.
Furthermore, the instant specification does not provide any evidence that antibodies comprising amino acid substitution in CDR sequences have same functional characteristics as muAB 43-14A and muAB 35-22A. 
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure a protein a priori such that peptides with a given function cannot generally be modeled.
As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001; PTO-892), protein structure “prediction models are still not capable of producing accurate models in the vast majority of cases” (page 133, 3rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph; PTO-892). 
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12, 13, 20-22, 27 and 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14, 16, and 17 of U.S. Patent No. 10053512 (hereinafter patent ‘512). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Regarding claim 1, 21 and 37-44, Patent ‘512 claims an antibody binding to a peptide having the amino acid sequence of SEQ ID NO: 5 or 6, wherein the antibody 
Regarding claims 2 and 3, patent ‘512 claims that CLDN18.2 is cell surface membrane-bound CLDN18.2 and that CLDN18.2 is present on cancer cells (claims 2 and 3 of patent ‘512).
Regarding claims 4 and 5, patent ‘512 claims that cancer cells are CLDN18.2 expressing cancer cells and that cancer cells are selected from the group consisting of gastric, esophageal, pancreatic, lung, ovarian, colon, hepatic, head-neck, and gallbladder cancer cells (claims 4 and 5 of patent ‘512).
Regarding claims 8 and 9, patent ‘512 claims that the antibody is a chimeric, human or humanized antibody and that the antibody is a monoclonal antibody (claims 8 and 9 of patent ‘512).
Regarding claims 12 and 13, patent ‘512 claims a conjugate comprising an antibody coupled to a detectable label and a hybridoma capable of producing the antibody (claims 10 and 11 of patent ‘512).
Regarding claim 20, patent ‘512 claims CLDN18.2 comprising SEQ ID NO: 2 (claim 12 of patent ‘512). 
Regarding claim 22, patent ‘512 claims the antibody comprising SEQ ID NO: 7 and 11 (claim 16 of patent ‘512).
Regarding claim 27, patent ‘512 claims a diagnostic test kit which comprises the antibody (claim 17 of patent ‘512).
Regarding claims 6 and 7, since patent ‘512 claims the antibody with the same CDRs as that claimed in instant application, the antibody claimed in patent ‘512 has the .



Claims 1-9, 12, 13, 20-22, 27 and 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 9 of U.S. Patent No. 9512232 (hereinafter patent ‘232)(IDS filed on 17 July 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Regarding claim 1, 21-22 and 37-44, patent ‘232 claims an antibody muAB43-14A (see claim 1 of patent ‘232).  Antibody muAB43-14A is the same antibody claimed in instant claims 1, 21 and 22 (see example 7 and figure 3 of instant application). 
Regarding claims 2-9 and 20, since patent ‘232 claims exactly same antibody (muAB43-14A) as that claimed in instant claims 1, 21 and 22 (see example 7 and figure 3 of instant application), the antibody claimed in patent ‘232 has the same property as the antibody of instant application.  Therefore, claims 2-9 and 20 are also anticipated by patent ‘232.  Furthermore, claims 2-4 limit CLDN18.2, while the antibody of claim 1 only needs to bind the peptide, so the antibody or any prior art antibody that binds the peptide also reads on these claims as well.
Regarding claims 12 and 13, patent ‘232 claims a conjugate comprising an antibody coupled to a detectable label and a hybridoma capable of producing the antibody muAB43-14A (claims 9 and 3 of patent ‘232).
.

Response to Arguments
In the reply filed on 30 November 2021, Applicant requested that the nonstatutory double patenting rejection based on the ‘512 and ‘232 Patents be held in abeyance until otherwise patentable subject matter is identified.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643